DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 7/6/2022 has been entered.
Claims 1-20 remain pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a rotation lockout assembly configured to prevent rotation of the end effector during a firing of the surgical stapling instrument” of Claim 1 is not being interpreted as invoking 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (US PGPUB 2014/0303668), in view of Scirica (US PGPUB 2013/0098969).
Regarding Claim 1, Nicholas discloses a surgical stapling instrument (100, 200, 300; Figures 1, 12) comprising: 
an end effector (300; see Figure 13) including a staple cartridge assembly (308) and an anvil assembly (306) that are coupled to a proximal housing (410) and movably positioned relative to one another (See Paras. 0085-0087), the staple cartridge assembly (308) having a drive beam (462) and a sled (440; see Para. 0090), the sled (440) carrying a knife (474) that is supported on the sled (440; see Figures 13-14 and Paras. 0096, 0100), the drive beam (462) configured to move the knife (474; Paras. 0096, 0100); 
an adapter assembly (200; see Figure 11) having an elongated shaft (210a, b) that extends distally to an articulating assembly (230), the articulating assembly (230) including a distal joint member (232) for coupling to the proximal housing (410) of end effector (300) and a proximal joint member (234) for coupling to a distal end portion (210b) of the elongated shaft (210a,b; Para. 0101), the distal joint member (232) coupled to the proximal joint member (234) by a pin (505; Figure 17a) and movable relative to the proximal joint member (234) to articulate the end effector (300) relative to the proximal joint member (234; Para. 0104); and 
a rotation lockout assembly (700 including 702, 704; Figures 15-17a) configured to prevent rotation of the end effector (300) during a firing of the surgical stapling instrument (100, 200, 300; Para. 0110).  

However, Nicholas fails to explicitly disclose that the knife (474) is rotatably supported on the sled (440) such that when the drive beam (462) moves the knife (474), the knife moves relative to the drive beam (462).

Attention can be brought to the teachings of Scirica which includes an end effector (30; see Figure 1) including a staple cartridge assembly (32) and an anvil assembly (34) that are coupled to a proximal housing (120) and movably positioned relative to one another (See Para. 0048), the staple cartridge assembly (32) having a drive beam (162) and a sled (140; see Para. 0056), the sled (140) carrying a knife (174) that is rotatably supported on the sled (140; Paras. 0071; see Figures 9-10), the drive beam (162) configured to move the knife (174) relative to the drive beam (162; Figures 9-10; Paras. 0072).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the cartridge assembly of Nicholas to include a knife member that is pivotally/rotationally supported on the sled and actuated by the drive beam in the manner as taught by Scirica. By modifying Nicholas in this manner, the knife can be readily concealed when not transecting the tissue as taught by Scirica (Paras. 0012, 0019, 0071) thereby increasing the safety of the tool and preventing unwanted cutting or injury that would occur prior to operation of the firing. 

Regarding Claim 2, Nicholas, as modified, discloses the rotation lockout assembly (700) includes a push rod (702) and a locking member (704) supported within the distal joint member (232; Para. 0112; see Figures 15-17a).  

Regarding Claim 3, Nicholas, as modified, discloses the proximal housing (410) of the end effector (300) includes a distal housing portion (427a; see Figure 15) and a proximal housing portion (427b) that are coupled together by a bolt (429; See Para. 0111).  

Regarding Claim 4, Nicholas, as modified, discloses the bolt (429) defines a bolt bore therethrough, the bolt bore (423a; Figure 13) supports the push rod (702) therein (Para. 0112).  

Regarding Claim 5, Nicholas, as modified, discloses the distal joint member (232) supports a shaft (513; i.e. Figure 16) therein that defines a shaft bore (423b; Figure 17a) therethrough, the locking member (704) including a locking rod (706) disposed within the shaft bore (423b; Para. 0112).  

Regarding Claim 6, Nicholas, as modified, discloses a distal end of the locking rod (706) is disposed in contact with a proximal end of the push rod (702) such that longitudinal movement of either the push rod (702) or the locking member (704) is translated between the locking rod (706) and the push rod (702; Para. 0112).  

Regarding Claim 7, Nicholas, as modified, discloses the locking member (704) includes a lock lug (707) configured to meshingly engage a gear element (562) supported in the distal joint member (232; Para. 0112).  

Regarding Claim 8, Nicholas, as modified, discloses a spring (708; Figure 17a) coupled to the distal joint member (232) to push the locking member (704) in a distal direction (Para. 0112).  

Regarding Claim 9, Nicholas, as modified, discloses the locking member (704) is configured to prevent actuation of a coupling member (515; Figure 17a) supported in the distal joint member (232), when the lock lug (707) is engaged with the gear element (562; Para. 0113).  

Regarding Claim 10, Nicholas discloses the a drive beam (462; Figure 13) that abuts a distal end of the push rod (702) when the end effector (300) is inserted into the distal joint member (232) and the drive beam (462) is disposed in a proximal-most position (see Figure 15; Para. 0113).  


Regarding Claim 11, Nicholas, as modified, discloses insertion of the end effector (300) into the distal joint member (232) to couple the end effector (300) to the adapter assembly (200) causes the push rod (702) to drive the locking member (704) proximally and disengages the lock lug (707) from teeth of the gear element (562; shown in Figure 15; Para. 0113).  

Regarding Claim 12, Nicholas, as modified,  discloses when the lock lug (707) is disengaged from the gear element (562), the shaft (513) disposed within the distal joint member (232) is rotatable to cause the end effector (300) to rotate about a longitudinal axis of the end effector (300; Para. 0109).  

Regarding Claim 13, Nicholas, as modified,  discloses the drive beam (462) moves distally upon a firing of the surgical stapling instrument (100, 200, 300), the push rod (702) and the locking member (704) travel distally due to biasing forces applied by the spring (708; Para. 0114).  

Regarding Claim 14, Nicholas, as modified, discloses distal movement of the push rod (702)  and the locking member (704) moves the lock lug (707) into engagement with the gear element to prevent rotation of the end effector (303; Para. 0114).  

Regarding Claim 15, Nicholas, as modified, discloses a gear assembly (572; Figures 17a) supported between the proximal and distal joint members (234, 232) to facilitate articulating movement of the end effector (300) relative to the adapter assembly (200; Paras. 0115, 0116).  

Regarding Claim 16, Nicholas, as modified, discloses the gear assembly (572) is supported on the pin (505; Para. 0115).  

Regarding Claim 17, Nicholas, as modified, discloses the proximal and distal joint members (232, 234) define bores (237a, 235a, 239a, 241a; Figures 17a-17b) that receive the pin (505) therethrough for coupling the proximal and distal joint members (232, 234) together (Para. 0104).  

Regarding Claim 18, Nicholas, as modified, discloses the pin (505) includes at least one longitudinal pin facet (505a) extending therealong (Figure 17a; Para. 0104), and wherein some of the bores (239a, 241a) include bore facets (239b, 241b; Figure 17b) that engage with the at least one longitudinal pin facet (505a; Para. 0104).  

Regarding Claim 19, Nicholas, as modified, discloses some of the bores  (237a, 235a) are cylindrical to facilitate free rotation of the pin (505) therein (Para. 0104).  

Regarding Claim 20, Nicholas, as modified, discloses a proximal portion (transmission housing 212 and shaft coupling assembly 214) of the adapter assembly (200) is selectively attachable to a handle housing (102; Para. 0080), the handle housing (102) being actuatable to effectuate at least one of articulation, rotation, or firing of the end effector (300) when the end effector (300) is coupled to the adapter assembly (200; see Paras. 0075-0078 which disclose the actuation of the buttons 124, 126 and rocker devices 128, 130 of the handle housing cause the articulating, rotating, and firing motions).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection relies on a combination of references not applied in the prior rejection of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Williams (US PGPUB 2014/0100554) discloses gearing (516b; Figures 6, 8) used to rotate the end effector. 
	-Smith (US PGPUB 2007/0027469) also discloses a gearing system used to rotate the end effector.
	-Shelton (US PGPUB 2016/0058444), Yan (US PGPUB 2017/0189023), and Morgan (US Patent 9,788,835) disclose a cartridge assemblies comprising a knife rotatably mounted and movable by a drive beam structure. 
	-Scheib (US PGPUB 2010/0193568) discloses locking and gearing assemblies for articulating and locking the end effector.
	-Shelton (US PGPUB 2014/0005718) discloses a spline lock (690; Figure 75) used to lock the end effector.
	-Zemlock (US PGPUB 2008/0255413) discloses “a three-position solenoid may be used to lock the rotational position of end effector 160 once the desired rotational position is selected” (Para. 0037).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/18/2022